Mr. Justice Dickey delivered the opinion of the Court: It is insisted by appellants that this note was a partnership note, and for that reason the creditor was bound first to resort to the surviving partner, and collect his debt out of the partnership effects, if practicable, before attempting to reach the private property of the estate in the hands of the executors. We find no foundation for the application of any such doctrine in this case. The money was lent to Lill, and not to the firm. The fact that the men who signed the note were members of the firm, does not constitute the making of the note a partnership transaction. True, had the money been originally lent to the firm, and had this note been given in satisfaction or in evidence of a firm debt, the question which appellants seek to raise might be presented. We think the finding on the evidence is right, and the circuit court did right in refusing to grant a new trial. Judgment must be affirmed. Judgment affirmed.